Memorandum: Supreme Court properly dismissed the petition seeking to compel respondent, Onondaga County Resource Recovery Agency (OCRRA), to prepare a supplemental environmental impact statement (SEIS). OCRRA is the “lead agency” for the purposes of the State Environmental Quality Review Act (SEQRA) in the development of a County landfill site (see, 6 NYCRR 617.6 [b]). In determining the sufficiency of a SEQRA review, the court’s role is limited to whether “the agency has identified the relevant areas of environmental concern, taken a ’hard look’ at them, and made a reasoned elaboration of the basis for its determination” (Matter of Neville v Koch, 79 NY2d 416, 424-425; see, e.g., H.O.M.E.S. v New York State Urban Dev. Corp., 69 AD2d 222, 232). If the agency has reached its determination in some reasonable fashion, “the court is not permitted to second-guess the agency’s choice” (Matter of Schiff v Board of Estimate, 122 AD2d 57, 59, lv denied 69 NY2d 604; see, Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417). We conclude that OCRRA “took the requisite ’hard look’ at the possible and probable environmental effects of the proposed landfill” (Residents of Bergen Believe in Envt. & Democracy v County of Monroe, 159 AD2d 81, 84, appeal dismissed 76 NY2d *1037936, lv denied 77 NY2d 803; see, Matter of Schodack Concerned Citizens v Town Bd., 148 AD2d 130, 134-135, lv denied 75 NY2d 701) and that petitioner did not present new information to compel the preparation of a SEIS (see, 6 NYCRR 617.8 [g]; cf., Glen Head — Glenwood Landing Civic Council v Town of Oyster Bay, 88 AD2d 484). (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J. — CPLR art 78.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.